UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File No. 33-18978 TEL-INSTRUMENT ELECTRONICS CORP. (Exact name of the Registrant as specified in Charter) New Jersey 22-1441806 (State of Incorporation) (I.R.S. Employer ID Number) 728 Garden Street, Carlstadt, New Jersey 07072 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone No. including Area Code: 201-933-1600 Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes No _X_ Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 2,624,323 shares of Common stock, $.10 par value as of August 20, 2010. TEL-INSTRUMENT ELECTRONICS CORPORATION TABLE OF CONTENTS PAGE Part I – Financial Information Item 1.Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets June 30, 2010 and March 31, 20103 Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2010 and 20094 Condensed Consolidated Statements of Cash Flows - Three Months Ended June 30, 2010 and 20095 Notes to Condensed Consolidated Financial Statements6-12 Item 2.Management’s Discussion and Analysis of the Results of Operations and Financial Condition13-18 Item 4.Controls and Procedures 19 Part II – Other Information Item 1.Legal Proceedings 19 Item 2.Unregistered sales of Equity Securities and Use of Proceeds19 Item 6.Exhibits19 Signatures 20 Certifications 2 Item 1 - Financial Statements TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 March 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Unbilled government receivables Inventories, net Prepaid expenses and other Deferred income tax asset Total current assets Equipment and leasehold improvements, net Deferred income tax asset – non-current Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Line of credit Subordinated notes payable-related parties, net of debt discount Accounts payable Progress Billings Deferred revenues Accrued payroll, vacation pay and payroll taxes Accrued expenses Total current liabilities Deferred revenues Total liabilities Commitments Stockholders' equity: Common stock, par value $.10 per share, 2,616,861 and 2,615,361 issued and outstanding as of June 30, 2010 and March 31, 2010, respectively 261,686 261,536 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial Statements 3 TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2010 June 30, 2009 Net sales $ $ Cost of sales Gross margin Operating expenses: Selling, general and administrative Engineering, research and development Total operating expenses Loss from operations ) ) Other income (expense): Amortization of debt discount ) - Interest income 47 Interest expense ) ) Gain on sales of capital asset - Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Net loss: Basic and diluted loss per common share $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to condensed consolidated financial statements 4 TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months ended June 30, 2010 June 30, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Deferred income taxes ) ) Depreciation Gain on sale of asset ) Amortization of debt discount - Non-cash stock-based compensation Changes in assets and liabilities: Decrease in accounts receivable Increase in unbilled government receivables - ) (Increase) decrease in inventories ) Increase in prepaid expenses & other ) ) Increase in other assets ) ) (Decrease) increase in accounts payable ) Increase (decrease) in accrued payroll, vacation pay and payroll taxes ) Decrease in deferred revenues ) ) Increase in progress billings - Decrease in accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from the sale of capital asset - Purchases of equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the exercise of stock options - Proceeds from borrowings from line of credit Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Taxes paid $
